NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


STATE OF FLORIDA,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case Nos. 2D17-3367
                                            )
JEFFREY JONATHAN CANTU,                     )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Senior Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public Defender and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellee.

PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SALARIO, JJ., Concur.